J-S47039-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                   Appellee             :
                                        :
          v.                            :
                                        :
KYAIRE THOMPSON-BROWN,                  :
                                        :
                   Appellant            :    No. 735 MDA 2020

               Appeal from the PCRA Order Entered April 17, 2020
                in the Court of Common Pleas of Lancaster County
               Criminal Division at No(s): CP-36-CR-0006552-2017

BEFORE:        STABILE, J., NICHOLS, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                    FILED MARCH 12, 2021

      Kyaire Thompson-Brown (Appellant) appeals from the April 17, 2020

order dismissing his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. Upon review, we affirm.

      The PCRA court provided the following background.

            On September 7, 2015, at 2:46 a.m., police officers were
      dispatched to South Marshall Street in Lancaster City for a report
      of shots fired, at which time they located Edward Cameron
      suffering from multiple gunshot wounds. Cameron was later
      pronounced deceased. Through investigation, it was determined
      that Rahdir Maxton, Niziere Dean [], and Appellant opened fire
      on Cameron at close range, resulting in [Cameron’s] death. On
      October 5, 2017, charges of criminal homicide and conspiracy to
      commit homicide were filed against Appellant.

             On February 22, 2019, Appellant and Dean appeared
      before the court to plead guilty pursuant to negotiated plea
      agreements. In exchange for the Commonwealth not seeking
      first-degree murder convictions, Appellant and Dean each
      pleaded guilty to third-degree murder and conspiracy to commit
      third-degree murder, for concurrent sentences of 15-30 years

*Retired Senior Judge assigned to the Superior Court.
J-S47039-20


      [of] incarceration on each count. Appellant’s sentence for third-
      degree murder was within the standard range of the sentencing
      guidelines. No post-sentence motion or direct appeal was filed.

PCRA Court Opinion, 7/13/2020, at 1-2 (citations and footnote omitted).

      On October 28, 2019, Appellant timely filed pro se a PCRA petition, his

first, which he styled as an amended petition. Appellant argued, inter alia,

that trial counsel was ineffective for failing to file a decertification motion

and for failing to investigate the case before advising Appellant to plead

guilty.1 PCRA counsel was appointed. On February 28, 2020, PCRA counsel

filed a petition to withdraw and no-merit letter pursuant to Commonwealth

v. Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550
A.2d 213 (Pa. Super. 1988) (en banc). On March 12, 2020, the PCRA court

issued notice of its intent to dismiss Appellant’s petition without a hearing



1 By way of background, Appellant was 16 at the time of shooting, but 18 at
the time of his arrest. His case went directly to the criminal division.

      When a case goes directly to the criminal division[,] the juvenile
      has the option of requesting treatment within the juvenile
      system through the transfer process of decertification. In
      determining whether to transfer such a case from the criminal
      division to the juvenile division, “the child shall be required to
      establish by a preponderance of the evidence that the transfer
      will serve the public interest.” 42 Pa.C.S. § 6322(a).

      Pursuant to § 6322(a), the decertification court must consider
      the factors contained in § 6355(a)(4)(iii) in determining whether
      the child has established that the transfer will serve the public
      interest.

Commonwealth v. Ruffin, 10 A.3d 336, 338 (Pa. Super. 2010) (some
citations omitted).

                                     -2-
J-S47039-20

pursuant to Pa.R.Crim.P. 907. Appellant filed a response, raising a new claim

that he did not know he was pleading guilty to third-degree murder. On April

15, 2020, the PCRA court denied Appellant’s PCRA petition and granted

PCRA counsel’s request to withdraw.

      This timely-filed appeal followed.2 On appeal, Appellant argues that the

PCRA court erred in dismissing several of his ineffective assistance of trial

counsel claims. Appellant’s Brief at 5.3 Specifically, Appellant argues five



2 Appellant pro se filed the instant notice of appeal. Thereafter, Appellant
retained private counsel. Both Appellant and the PCRA court complied with
Pa.R.A.P. 1925.

3  Appellant also argues the ineffective assistance of PCRA counsel, which he
raised for the first time in his concise statement. “[C]laims of PCRA counsel
ineffectiveness cannot be raised for the first time after a notice of appeal has
been taken from the underlying PCRA matter.” Commonwealth v. Smith,
121 A.3d 1049, 1054 (Pa. Super. 2015) (citation and quotation marks
omitted). Appellant implores us not to find waiver because Appellant pro se
filed his response to the PCRA court’s Rule 907 notice. Appellant’s Brief at
45-46. However, our case law makes clear that pro se petitioners are not
exempt from our waiver rules.

      [O]ur Supreme Court [] requires counseled PCRA petitioners to
      raise allegations of PCRA counsel’s ineffectiveness in response to
      a Rule 907 notice of intent to                 dismiss, or risk
      waiver. See Commonwealth v. Pitts, 981 A.2d 875, 880 n.4
      (Pa. 2009). In Pitts, the defendant raised allegations of PCRA
      counsel’s ineffectiveness for the first time in a pro se appeal. A
      majority of our High Court determined that Pitts had waived
      these claims because he did not raise these assertions in
      response to, inter alia, the PCRA court’s Rule 907 notice. Id.

      Our Supreme Court explicitly rejected Pitts’ argument that hybrid
      representation prevented him from raising these objections
      during the PCRA proceedings, and while he was still represented
      by counsel:
(Footnote Continued Next Page)

                                     -3-
J-S47039-20

claims of ineffective assistance of counsel for failing to: (1) investigate the

case fully before advising Appellant to plead guilty; (2) explain the plea

agreement and minimum punishment Appellant faced; (3) explain that

accepting a “global plea deal” meant receiving the same sentence as his

adult co-defendant; (4) file a decertification motion or advise Appellant fully


(Footnote Continued)   _______________________



             Although Pitts asserts his PCRA appeal was the first
             opportunity he had to challenge PCRA counsel’s
             stewardship because he was no longer represented
             by PCRA counsel, he could have challenged PCRA
             counsel’s stewardship after receiving counsel’s
             withdrawal letter [] and the notice of the PCRA
             court’s intent to dismiss his petition pursuant to
             Pa.R.Crim.P. 907, yet he failed to do so. Thus, the
             issue of whether PCRA counsel was ineffective for
             failing to raise the direct appeal issue was waived[.]
Id. Subsequent interpretation of Pitts by both the Supreme
      Court and this Court have reaffirmed this aspect of the holding.

Commonwealth v. Betts, 240 A.3d 616, 622 (Pa. Super. 2020) (citation
format altered; some citations omitted). Because Appellant failed to assert
the ineffective assistance of PCRA counsel in his response to the PCRA
court’s Rule 907 notice, this issue is waived.

      Appellant has also waived his issue claiming that the PCRA court erred
in dismissing his petition without a hearing. Insofar as Appellant argues the
PCRA court erred in dismissing his ineffective assistance of trial counsel
claims without a hearing, he failed to raise this claim in his court-ordered
concise statement. See Pa.R.A.P. 1925(b)(4)(vii). Thus, it is waived. In his
concise statement, Appellant alleged that the PCRA court erred in dismissing
his PCRA petition without a hearing because PCRA counsel provided
ineffective assistance and did not request an evidentiary hearing. Concise
Statement, 5/27/2020, at ¶ 3; see also Appellant’s Brief at 55-57. As
discussed supra, Appellant did not raise PCRA counsel’s ineffectiveness in his
response to the PCRA court’s Rule 907 notice. Thus, the issue he purported
to preserve in his concise statement is also waived.

                                                 -4-
J-S47039-20

of his right to pursue decertification; and (5) request a developmental

assessment of Appellant to determine whether he understood the nature and

consequences of his decisions not to pursue decertification and to plead

guilty. Appellant’s Brief at 13-14, 20, 24, 29, 40.

      Preliminarily, Appellant failed to raise his second and third claims until

his Rule 907 response.4

      We have previously discussed that a response to a notice of
      intent to dismiss is not, itself, considered a serial petition.
      In Commonwealth v. Williams, 732 A.2d 1167 (Pa. 1999), the
      Court reasoned that the raising of a new (non-PCRA counsel
      ineffectiveness) claim after the PCRA court issued a notice of
      dismissal still requires a PCRA court to grant the petitioner leave
      to amend his petition. Notably, the Court opined, “The assertion
      of a new claim after the court has heard argument and indicated
      its intent to dismiss the petition militates in favor of the decision
      to deny leave to amend.” Id. at 1191.

      While [Rykard] was explicitly instructed that he could respond,
      and by law is authorized to file a response to the court’s pre-
      dismissal notice, both Williams and Pa.R.Crim.P. 905, suggest
      that in order to properly aver a new non-PCRA counsel
      ineffectiveness claim, the petitioner must seek leave to amend
      his petition. Having not sought permission to amend his petition
      to raise these new claims, the PCRA court was not required to
      address the issues and it did not. Hence, [Rykard’s] final
      two claims do not entitle him to relief.

Commonwealth v. Rykard, 55 A.3d 1177, 1192 (Pa. Super. 2012)

(citation format altered; some citations omitted).




4 The global plea offer claim argued on appeal is distinct from the claim
raised in Appellant’s pro se PCRA petition. See Pro se PCRA Petition,
10/28/2019, at 3 (“Counsel was ineffective for the coerced global plea,
directed by his co[-]defendant’s counsel.”).

                                      -5-
J-S47039-20

      Appellant did not seek permission to amend his petition to add these

claims. Nonetheless, the PCRA court addressed the second claim. Thus, we

will reach the merits of that claim. See id. However, because Appellant did

not seek leave to amend his petition to raise his third claim, and the PCRA

court did not address it, we likewise do not reach it. See id. As to

Appellant’s fifth claim, he raised that for the first time in his concise

statement. Accordingly, it is waived. See Commonwealth v. Washington,

927 A.2d 586, 601 (Pa. 2007) (citations omitted) (“Any claim not raised in

the PCRA petition is waived and not cognizable on appeal.”).

      Thus, we review Appellant’s first, second, and fourth claims mindful of

the following.

      In reviewing the propriety of the PCRA court’s denial of a petition
      for relief, we are limited to determining whether the record
      supports the court’s findings, and whether the order is otherwise
      free of legal error. This Court grants great deference to the
      findings of the PCRA court if the record contains any support for
      those findings. We give no such deference, however, to the
      courts legal conclusions.

      The law presumes counsel has rendered effective assistance. An
      evaluation of counsel’s performance is highly deferential, and the
      reasonableness of counsel’s decisions cannot be based upon the
      distorting effects of hindsight. When asserting a claim of
      ineffective assistance of counsel, Appellant is required to make
      the following showing: (1) that the underlying claim is of
      arguable merit; (2) counsel had no reasonable strategic basis for
      his action or inaction; and, (3) but for the errors and omissions
      of counsel, there is a reasonable probability that the outcome of
      the proceedings would have been different. The failure to satisfy
      any prong of the test for ineffectiveness will cause the claim to
      fail.

                                     ***

                                     -6-
J-S47039-20



      Ineffective assistance of counsel claims arising from the plea-
      bargaining process are eligible for PCRA review. Allegations of
      ineffectiveness in connection with the entry of a guilty plea will
      serve as a basis for relief only if the ineffectiveness caused the
      defendant to enter an involuntary or unknowing plea. Where the
      defendant enters his plea on the advice of counsel, the
      voluntariness of the plea depends on whether counsel’s advice
      was within the range of competence demanded of attorneys in
      criminal cases.

Commonwealth v. Kelley, 136 A.3d 1007, 1012-13 (Pa. Super. 2016)

(citations and quotation marks omitted).

      With regard to an attorney’s duty to investigate, the Supreme
      Court has noted that the reasonableness of a particular
      investigation depends upon evidence known to counsel, as well
      as evidence that would cause a reasonable attorney to conduct a
      further investigation. With regard to the voluntariness of a plea,
      a guilty plea colloquy must affirmatively demonstrate the
      defendant understood what the plea connoted and its
      consequences. Once the defendant has entered a guilty plea, it
      is presumed that he was aware of what he was doing, and the
      burden of proving involuntariness is upon him.

Commonwealth v. Willis, 68 A.3d 997, 1002 (Pa. Super. 2013) (citations

and quotation marks omitted).

      In dismissing Appellant’s PCRA claims, the PCRA court offered the

following analysis.

             While Appellant claims his guilty plea was unlawfully
      induced by ineffective assistance of trial counsel, the record from
      the guilty plea hearing clearly shows that this claim lacks merit.
      Appellant admitted he was guilty, he stated he was accepting the
      deal to avoid the possibility of at least 35 years [of] incarceration
      if convicted of first-degree murder, and he was satisfied with
      trial counsel. Appellant also stated his guilty plea was voluntary,
      it was his decision to plead guilty, he made the decision of his
      own free will, and no one forced, threatened or coerced him into
      pleading guilty. Appellant is bound by the statements he made

                                      -7-
J-S47039-20


     at the guilty plea hearing and may not assert grounds for
     withdrawing the plea that contradict those statements. Thus,
     Appellant’s claim regarding ineffective assistance and an
     unlawfully induced guilty plea lacks merit.

            Addressing the specific claims raised by Appellant in his
     pro se motion, trial counsel was not ineffective for failing to file a
     motion to transfer Appellant’s case to juvenile court because
     such a motion would not have been successful. After applying
     the factors listed in 42 Pa.C.S. § 6355, the court agrees with
     PCRA counsel that the impact of Appellant’s crime on the victim
     and community was severe where Appellant was one of three
     individuals who murdered the victim. Appellant’s threat to public
     safety was extremely high. Appellant was over 18 years old
     when the charges were filed, giving him less than 3 years to
     receive treatment in the juvenile system. Further, Appellant
     already had a history in the juvenile system with a felony drug
     adjudication. Trial counsel cannot be deemed ineffective for
     failing to raise a meritless motion.

                                     ***

            Trial counsel was not ineffective for failing to investigate,
     interview and depose witnesses of the alleged crime. As stated
     by trial counsel at the guilty plea hearing:

           Your Honor, we have discussed all available
           defenses. I’ve also spoken with my client about what
           witnesses -- should we proceed to trial, if there were
           witnesses that he would want me to call on his
           behalf. He has submitted a list of witnesses to me.
           This is a guilty plea, so it won’t matter, but the fact
           remains that the list was supplied and that those
           witnesses were subpoenable for trial if we had gone
           in that direction.

     [N.T., 2/22/2019, at 15]. Appellant’s assertion in this regard is
     refuted by the record.

                                     ***

          Appellant [] claimed in his response that he believed he
     was only pleading guilty to conspiracy to commit third-degree


                                     -8-
J-S47039-20


     murder and not third-degree murder. However, the record
     clearly contradicts this claim. []

           Assuming, arguendo, there is arguable merit to Appellant’s
     claims, he has failed to establish that the particular course of
     conduct by trial counsel lacked a reasonable basis designed to
     effectuate his interests. Trial counsel negotiated a guilty plea
     whereby the potential for a first-degree murder conviction and
     mandatory minimum sentence of 35 years [of] incarceration
     were removed from consideration. Counsel negotiated a
     minimum sentence of 15 years in prison for third-degree
     murder, which was five years below the top end of the standard
     range of the sentencing guidelines. Counsel also negotiated
     concurrent sentences on the murder and conspiracy charges.
     Counsel’s advice in this case was well within the range of
     competence demanded of attorneys in criminal cases.

PCRA Court Opinion, 7/13/2020, at 12-16. (some citations and footnotes

omitted).

     Here, although Appellant and Dean pleaded guilty at the same

proceeding, the trial court completed a thorough oral colloquy as to each

defendant on his decision to plead guilty to third-degree murder and

conspiracy to commit third-degree murder. Each defendant also completed a

separate, written colloquy. After speaking with Appellant for several hours

on the day of the plea proceeding and going over the written colloquy, trial

counsel stated

     it is absolutely my impression that he is making a knowing,
     intelligent, and voluntary waiver of his rights to go to trial. [I]n
     all of my conversations with [Appellant], [Appellant] has actually
     been leading me in the conversation. He’s a very bright man. He
     understands the discovery. He understands the process. He
     understands the consequences, most importantly, of what he’s
     doing here today.

N.T., 2/22/2019, at 11-12.

                                    -9-
J-S47039-20

      Upon review, Appellant’s arguments as to his first and second claims

are refuted by the record and the answers Appellant provided at the plea

hearing. The trial court advised Appellant multiple times that he was

pleading guilty to third-degree murder and conspiracy to commit third-

degree murder, and Appellant stated that he understood that. Moreover,

Appellant has failed to establish that counsel failed to investigate Appellant’s

case. Trial was scheduled to begin approximately one week from the plea

hearing. Appellant stated he was satisfied with counsel and believed in her

ability to try the case before a jury. Appellant had provided counsel with a

list of witnesses that counsel would subpoena for trial if Appellant did not

decide to plead guilty. Nonetheless, Appellant decided to plead guilty to

avoid the possibility of receiving the mandatory minimum sentence of 35

years of incarceration if the jury convicted him of first-degree murder.

Significantly, Appellant did not identify the specific witnesses he claimed

counsel failed to investigate until his response to the PCRA court’s Rule 907

notice, and only then alleged that these witnesses “possibly had exculpatory

and impeachment information regarding” specific Commonwealth witnesses.

Response, 4/3/2020 (attached Memorandum at 18-19 (unnumbered)).

Because Appellant failed to meet his burden of establishing that the

underlying claims had merit, the PCRA court properly dismissed these

claims.




                                     - 10 -
J-S47039-20

      As to Appellant’s decertification claim, the PCRA court’s evaluation of

the requisite factors is supported by the record and free of legal error. See

Commonwealth v. Ruffin, 10 A.3d 336, 338-39 (Pa. Super. 2010)

(citations omitted) (“Decisions of whether to grant decertification will not be

overturned absent a gross abuse of discretion. [] When evaluating the

propriety of a [decertification] decision, absent evidence to the contrary, a

reviewing court must presume that the juvenile court carefully considered

the entire record. No law explicitly requires juvenile courts in this

Commonwealth to provide a detailed explanation to justify a [decertification]

decision[.]”). Because Appellant failed to establish prejudice, the PCRA court

properly dismissed this claim.

      Based on the foregoing, the PCRA court did not err in dismissing

Appellant’s PCRA petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/12/2021




                                    - 11 -